This opinion is subject to administrative correction before final disposition.




                                  Before
                     MONAHAN, STEPHENS, and HACKEL
                         Appellate Military Judges

                             _________________________

                               UNITED STATES
                                   Appellee

                                          v.

                              Jose TEJEDA
               Culinary Specialist First Class (E-6), U.S. Navy
                                  Appellant

                                 No. 202100176

                                Decided: 31 May 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                   Military Judge:
                                   Angela J. Tang

Sentence adjudged 24 February 2021 by a general court-martial convened at
Naval District Washington, District of Columbia, consisting of a military judge
sitting alone. Sentence in the Entry of Judgment: confinement for 36 years and
a dishonorable discharge. 1

                                 For Appellant:
                 Lieutenant Christopher B. Dempsey, JAGC, USN

                                 For Appellee:
                    Lieutenant Megan E. Martino, JAGC, USN




   1   Appellant was credited with having served 525 days of pretrial confinement.
                  United States v. Tejeda, NMCCA No. 202100176
                               Opinion of the Court

   Judge HACKEL delivered the opinion of the Court, in which Chief
   Judge MONAHAN and Senior Judge STEPHENS joined.

                             _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

HACKEL, Judge:
    Appellant was convicted, pursuant to his pleas, of two specifications of sex-
ual assault and one specification each of rape of a child and production of child
pornography, in violation of Articles 120, 120b, and 134, Uniform Code of Mil-
itary Justice [UCMJ]. 2

   Appellant’s sole assignment of error is that he received ineffective assis-
tance of counsel when his trial defense counsel [TDC] failed to present evidence
in mitigation of Appellant’s allegedly harsh pretrial confinement conditions.
We find no error and affirm.

                                      I. BACKGROUND

    Appellant worked as a flag culinary specialist at an admiral’s on-base quar-
ters at the Washington Navy Yard. He occasionally brought his teenage daugh-
ter to work with him at the admiral’s quarters. In June 2018, when his daugh-
ter was 15-years-old, he raped her while at the admiral’s quarters, facilitated
by giving her medicine that made her sleep. Appellant also sexually assaulted
his daughter on at least nine other occasions from August 2018 to May 2019
while she was with him at work or at their home in Haymarket, Virginia. Using
his phone, he made numerous video recordings of the sexual assaults.

    After Appellant submitted an affidavit on appeal to this Court alleging his
TDC took no action after he informed them of his allegedly “harsh” pretrial
confinement conditions, we ordered responsive affidavits from TDC. Specifi-
cally, Appellant claimed that “[w]hile in pretrial confinement in civilian jail,
[his] charges were posted online. As a result, [he] was physically abused by




   2   10 U.S.C. §§ 920, 920b, 934.


                                            2
                 United States v. Tejeda, NMCCA No. 202100176
                              Opinion of the Court

other prisoners who learned about [the charges]. This led to two fights where
[he] had to defend [himself].” 3

   Appellant was placed into pretrial confinement in September 2019 at the
Prince William County Detention Center, Manassas, Virginia, where he was
held by the Commonwealth of Virginia on related civilian charges: aggravated
sexual battery against a minor, forcible sodomy, and child pornography. Court-
martial charges were preferred more than 11 months later in August 2020,
encompassing Appellant’s misconduct at the Washington Navy Yard and at his
home in Virginia.

    In early September 2020, two judge advocates, Lieutenant Commander
(O--4) [LCDR] Lima and Lieutenant (O-3) [LT] Papa, were detailed to repre-
sent Appellant as his TDC. 4 Between their initial in-person meeting and the
beginning of Appellant’s trial, Appellant and his TDC met at the Washington
Navy Yard 12 times in six months. In addition to these meetings, Appellant
also had the ability to communicate with his TDC via video teleconference and
telephone during this period.

    In her sworn declaration to this Court, LCDR Lima stated she researched
public records regarding Appellant as part of the case investigation. The only
information she found pertaining to his civilian case was from a local media
outlet reporting the initial allegations leading to his arrest in Prince William
County. She further stated Appellant never told her that his civilian charges
had been posted online. As such, LCDR Lima was not aware whether Appel-
lant’s civilian charges were ever posted online.

    Prior to Appellant entering his guilty pleas, LCDR Lima was aware that he
had an altercation with another prisoner while confined at the Prince William
County Detention Center. She stated that Appellant did not say when the al-
tercation took place, nor did he indicate whether the altercation was related to
the charges pending against him. Separately, after the completion of his court-
martial, Appellant told LCDR Lima that on his final day at the Prince William
County Detention Facility, other inmates yelled at him and called him inap-
propriate names as he was being released. LCDR Lima noted that “[t]his was
the first mention of anything specifically occurring at the confinement facility




   3   Appellant Motion to Attach, App’x A at 1.
   4All names in this opinion, other than those of Appellant, the judges, and appellate
counsel, are pseudonyms.


                                           3
                    United States v. Tejeda, NMCCA No. 202100176
                                 Opinion of the Court

related to his charges.” 5 For his part, in his sworn declaration to this Court,
LT Papa asserted he never knew of the fights, claiming that Appellant never
told him of any assaults, physical altercations, or fights with other inmates at
any point prior, during, or after the court-martial.

    Throughout their representation of Appellant, both TDC took note of Ap-
pellant’s appearance, demeanor, and mentality. From their very first meeting
with Appellant, and at every meeting thereafter, they spoke with him about
his treatment and well-being while in confinement. Appellant typically ex-
pressed no concerns, indicating that he was being treated fine. During these
meetings, Appellant appeared healthy, well-groomed, and confident in his
mannerisms. Over the course of Appellant’s pretrial preparation, both TDC
also spoke with the defense team’s forensic psychologist, the Virginia public
defender representing Appellant on the civilian criminal charges, and the brig
escorts, with whom Appellant spent at least 32 hours over the six-month pe-
riod. They raised no concerns for Appellant’s safety and reported no assaults
or fights.

Appellant also claimed to have informed his TDC that he suffered from an in-
fected tooth implant that went without treatment the entire time he was held
at the Prince William County Detention Facility, and argued that his TDC
were ineffective for failing to offer this as mitigation evidence at his sentencing
hearing. Both TDC stated that the month before he pleaded guilty, Appellant
informed them he was experiencing tooth pain. He said he had received some
treatment at the Prince William County Detention Facility, but the issue was
not resolved. Upon learning of this, TDC contacted Appellant’s command about
the issue. The command coordinated multiple medical and dental appoint-
ments for Appellant, though his dental issues were still unresolved when he
pleaded guilty.

    The military judge was never made aware of Appellant’s alleged harsh pre-
trial confinement conditions. In the presentencing phase of Appellant’s court-
martial, neither TDC nor Appellant raised allegations of illegal pretrial pun-
ishment in violation of Article 13, UCMJ. 6 TDC presented no evidence to the
military judge relating to Appellant having been physically abused by other
prisoners because of the charges pending against him, nor of having an unre-
solved dental issue while in pretrial confinement.




   5   Appellee’s Order Response, App’x A at 2.
   6   R. at 323.


                                           4
                  United States v. Tejeda, NMCCA No. 202100176
                               Opinion of the Court

                                    II. DISCUSSION

A. Standard of Review and the Law
    We review claims of ineffective assistance of counsel de novo. 7 To prevail
on such a claim, “an appellant must demonstrate both (1) that his counsel’s
performance was deficient, and (2) that this deficiency resulted in prejudice.” 8
The appellant bears the “burden of establishing the truth of factual matters
relevant to the claim.” 9 Only after an appellant has met his burden and has
demonstrated both deficiency and prejudice can we find in the appellant’s favor
on an ineffective assistance of counsel claim. 10

    With a guilty plea, we look to see whether counsel’s performance fell
below a standard of objective reasonableness expected of all attorneys. 11 In
considering a claim of ineffective assistance of counsel, there is a “strong
presumption that counsel’s conduct falls within the wide range of reasona-
ble professional assistance.” 12 This presumption must be rebutted by show-
ing that a specific error, or errors, were “unreasonable under prevailing
professional norms.” 13

    When conducting an analysis of an ineffective assistance of counsel
claim for a guilty plea, we focus on whether the ineffective performance
affected the outcome of the plea process. “To satisfy the ‘prejudice’ require-
ment, the defendant must show that there is a reasonable probability that,
but for counsel’s errors, he would not have pleaded guilty and would have
insisted on going to trial.” 14 Furthermore, the prejudice inquiry “is modified
to focus on whether the ‘ineffective performance affected the outcome of the
plea process.’” 15 In such cases, when there is an allegation that counsel was



   7   United States v. Cooper, 80 M.J. 664, 672 (N-M. Ct. Crim. App. 2020).
   8United States v. Green, 68 M.J. 360, 361-62 (C.A.A.F. 2010) (citing Strickland v.
Washington, 466 U.S. 668, 687 (1984)) (other citation omitted).
   9   Denedo v. United States, 66 M.J. 114, 128 (C.A.A.F. 2008).
   10   Cooper, 80 M.J. at 672.
   11United States v. Bradley, 71 M.J. 13, 16 (C.A.A.F. 2012) (citing Hill v. Lockhart,
474 U.S. 52, 56–58 (1985)).
   12   Strickland, 466 U.S. at 689.
   13   United States v. Scott, 24 M.J. 186, 188 (C.M.A. 1987).
   14   Bradley, 71 M.J. at 16 (quoting Hill v. Lockhart, 474 U.S. at 59).
   15   Id., 71 M.J. at 16 (quoting Hill v. Lockhart, 474 U.S. at 56–58).


                                             5
                  United States v. Tejeda, NMCCA No. 202100176
                               Opinion of the Court

ineffective in the sentencing phase of the court-martial, the court must con-
sider “whether there is a reasonable probability that, but for counsel’s er-
ror, there would have been a different result.” 16

B. Analysis
    Appellant does not contend that he would have not pleaded guilty or
insisted on going to trial. Appellant does not challenge the plea agreement,
his pleas of guilt, or the findings of the military judge. Rather, he requests
that this Court order a rehearing to reconsider the sentence. After careful
consideration of the record, we have determined that the plea agreement is
valid, that both Appellant and the convening authority have satisfied the
material terms of the plea agreement, that Appellant’s pleas are provident,
and that the findings are correct in law and fact.

   1. Trial Defense Counsel’s Performance Was Not Deficient
    Appellant provides insufficient context for his claims of ineffective assis-
tance of counsel. He only states he “was physically abused by other prisoners
who learned about [his charges],” and that he “told [his] trial defense counsel
about these conditions prior to entering [his] pleas of guilty in military court.” 17
Notably, Appellant does not indicate whether the alleged charges were from
Virginia or the military, or whether the fights took place in the 11 months he
spent in civilian jail prior to the military preferring charges, or in the five
months after military charges were preferred. Similarly, he gives no indication
of when or how he informed TDC of the fights, or of how much detail he gave
them.

    We are not convinced that Appellant has provided sufficient evidence for
us to find TDC’s performance fell below a standard of objective reasonableness
expected of all attorneys. 18 Despite over five months of contact with Appellant,
during which he had multiple opportunities to discuss the alleged fights with
his attorneys in person, by video teleconference, and by telephone, Appellant
never explained his claims or requested an investigation. Lieutenant Com-
mander Lima saw no reason to pursue an investigation because, as she ex-
plained, “[she] did not consider this an Article 13, UCMJ matter, as it was not
punishment or penalty imposed either by the government or the confinement



   16 United States v. Captain, 75 M.J. 99, 103 (C.A.A.F. 2016) (quoting United States
v. Quick, 59 M.J. 383, 386–87 (C.A.A.F. 2004)).
   17   Appellant Motion to Attach, App’x A at 1–2.
   18   See Strickland, 466 US at 689.


                                           6
                     United States v. Tejeda, NMCCA No. 202100176
                                  Opinion of the Court

facility.” 19 Furthermore, with respect to not presenting evidence of the fights
at trial, LCDR Lima addressed the issue directly: “I did not believe raising this
isolated incident to be beneficial to our sentencing case, the general character
we were attempting to convey to the military judge or to our attempts to reduce
the punishment.” 20 During her sentencing argument, LCDR Lima repeatedly
emphasized the Defense’s theme, stating, “At the core, he is still a good father
and a good man,” 21 with “great rehabilitative potential.” 22 “Strategic decisions
to accept or forgo a potential benefit are not deficient when the decisions are
objectively reasonable.” 23 We find this strategic decision to be objectively rea-
sonable, falling “within the wide range of reasonable professional assistance.” 24

    The same reasoning applies to Appellant’s dental issue. Appellant claims
he informed TDC he had an infected tooth implant the entire time he was in
pretrial confinement, but that it was not treated until after being transferred
to the brig following his sentencing. 25 The record shows that Appellant in-
formed TDC about the issue about one month prior to entering his guilty pleas,
that TDC immediately took action to inform Appellant’s command, and that
the command acted reasonably to address the issue. As such, TDC had no rea-
son to address the matter with the military judge—having alerted the com-
mand to Appellant’s issue and having witnessed the command taking action to
resolve Appellant’s dental issue, TDC reasonably considered the matter incon-
sequential to the far more serious charges and punishment that Appellant was
facing.

    Finally, Appellant himself never signaled dissatisfaction with his counsel
or his pretrial confinement conditions when presented those opportunities.
Prior to the military judge accepting his pleas of guilty and the plea agreement,
Appellant told the military judge five separate times that he was satisfied with
the performance of his trial defense counsel. 26 When presented the opportunity
at the beginning of the presentencing phase of the court-martial, Appellant did



   19   Appellee’s Order Response, App’x A at 1.
   20   Id.
   21   R. at 753
   22   R. at 758.
   23   United States v. Datavs, 71 M.J. 420, 424 (C.A.A.F. 2012).
   24   Strickland, 466 U.S. at 689.
   25   Appellant Mot. to Attach, App’x A at 1.
   26   App. Ex. XXVI at 1; R. at 279, 311, 315, and 317.


                                            7
                     United States v. Tejeda, NMCCA No. 202100176
                                  Opinion of the Court

not raise any claims of illegal pretrial punishment. 27 Finally, Appellant raised
no such concerns with the convening authority in his post-trial clemency re-
quest.

    We find that Appellant has not met his burden of establishing the truth of
factual matters relevant to his claim. As a result, we find that TDC’s decisions
were objectively reasonable and their performance was not deficient. 28

    2. Appellant Suffered No Prejudice Due to Trial Defense Counsel’s Failure
to Present Evidence of “Harsh” Pretrial Confinement Conditions
    Even if TDC’s performance was deficient, Appellant fails to demonstrate
prejudice, for which he “must show that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have
been different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” 29 “That requires a ‘substantial,’ not just ‘conceiva-
ble,’ likelihood of a different result.” 30

      Appellant suggests that because the military judge sentenced Appellant
near the “lower end” of the 35- to 45-year range in the plea agreement, she
“tended to view the most severe confinement as not appropriate, . . . and thus,
. . . likely would have been receptive to evidence that would have shown why
slightly less confinement was appropriate.” 31 We do not agree that these two
concepts are connected, particularly in view of the record. Appellant ignores
that the military judge conducted segmented sentencing for each of the four
charges to which Appellant pleaded guilty. For the two specifications of sexual



   27   R. at 323.
   28  Appellant began pretrial confinement on 19 September 2019. He was indicted by
a Virginia grand jury on 6 January 2020, and held by the Commonwealth of Virginia
prior to the military preferring charges on 26 August 2020. At the conclusion of Appel-
lant’s trial on 24 February 2021, Trial Counsel signed the Confinement Order whereby
Appellant would be confined beginning on that date as a result of his court-martial
conviction. The record is unclear, however, about whether the military ever assumed
custody of Appellant’s pretrial confinement, or whether Virginia ever dismissed the
indictments against Appellant. We need not determine these facts to reach our findings
here. Similarly, we need not reach any conclusions regarding potential relief for Ap-
pellant should his alleged treatment have occurred while in civilian or military cus-
tody.
   29   Strickland, 466 U.S. at 694.
   30   Bradley, 71 M.J. at 16 (quoting Cullen v. Pinholster, 563 U.S. 170, 189 (2011)).
   31   Appellant’s Br. at 8.


                                            8
                  United States v. Tejeda, NMCCA No. 202100176
                               Opinion of the Court

assault and the sole specification of production of child pornography, the mili-
tary judge imposed the maximum allowable sentence of 30 years for each
Charge—despite the plea agreement giving the military judge a sentencing
range of 20–30 years for each offense. 32 It was only for Charge II (Rape of a
Child) that the military judge awarded a sentence at the lower end of the range.
This shows that the military judge actually did consider the most severe con-
finement to be appropriate for those three charges.

    In the sentencing phase, prejudice may occur if “there is a reasonable prob-
ability that there would have been a different result if all available mitigating
evidence had been exploited by the defense.” 33 Appellant committed sexual as-
saults on his daughter over the course of multiple years, frequently making
video recordings of the assaults. He pleaded guilty to raping his then-15-year-
old daughter after giving her Advil PM to make her fall asleep before penetrat-
ing her sexually. If not for the plea agreement, Appellant would have faced a
maximum punishment of confinement for life without the possibility of parole.
With a sentencing range of 35–45 years of confinement, the military judge had
a relatively broad range to consider. In extenuation and mitigation, TDC pre-
sented a robust case involving testimony of one expert and three witnesses, six
exhibits, and an unsworn statement of the Accused, all tied to the Defense
theme to show aspects of Appellant’s character, including his difficult upbring-
ing, his outstanding performance in the Navy, his dedicated work with his
church, his remorse and contrition, and his rehabilitative potential. It is diffi-
cult to consider what additional weight, if any, the military judge would have
given to evidence that Appellant was involved in two fights while in civilian
jail—that occurred at some unknown point during a 17-month period—and a
dental issue that was dealt with immediately once TDC alerted the command.

    For these reasons, we find Appellant has not met his burden of demonstrat-
ing a “substantial likelihood” or “reasonable probability” of achieving a differ-
ent result. Appellant cannot show he was prejudiced on these facts.




   32   R. at 770; App. Ex. XXVI at 11.
   33 United States v. Scott, 81 M.J. 79, 84–85 (C.A.A.F. 2020) (quoting United States
v. Akbar, 74 M.J. 364, 438 (C.A.A.F. 2015)).


                                          9
               United States v. Tejeda, NMCCA No. 202100176
                            Opinion of the Court

                              III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.

   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      10